Title: From Thomas Jefferson to Fernán-Nuñez, 23 December 1788
From: Jefferson, Thomas
To: Fernán-Nuñez (Fernand-Nuguès), Carlos José, Count



ce 23me. Xbre.

M. Jefferson est tres sensible à la perte que l’Espagne vient de faire par la mort de son auguste Souverain. Les vertus de ce prince lui avoient merité à juste titre l’hommage de l’estime universelle, et repandront sur sa mort les regrets de tous. M. Jefferson y mele les siens trés sincerement, et a l’honneur de faire à M. l’Ambassadeur son compliment de condoleance.
